No. 04-01-00117-CV
Javier BENAVIDES, et al.,
Appellants
v.
MAGIC VALLEY CONCRETE, INC., et al.,
Appellees
From the 381st Judicial District Court, Starr County, Texas
Trial Court No. DC-96-89
Honorable John A. Pope, III, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Justice
		Catherine Stone, Justice
		Paul W. Green, Justice

Delivered and Filed:	June 27, 2001
DISMISSED
	The appellants have filed a motion to dismiss this appeal.  The motion is granted, and the
appeal is dismissed.  See Tex. R. App. P. 42.2(a).  The appellants have also filed a motion to
substitute counsel.  The motion for substitution is granted.  See Tex. R. App. P. 6.5.
 
							PER CURIAM
DO NOT PUBLISH